FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the amendment filed on 10/11/2022. Applicant has not made any amendments to the claims. Claims 1-8, 10-13, and 15-20 are pending and examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This Office Action relies on References cited first by the examiner in the parent application, and cited in the IDS filed by Applicant.
Claims 1-5, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mowill (US 4,428,714), in view of Sun (US 8,919,119 B2).
Regarding claim 1, Mowill teaches (Figure 1) a turbine engine (Col. 3, ll. 6-7: “single shaft gas turbine engine”) defining an air flowpath (54), an axial direction (axis 18), and a radial direction, the turbine engine comprising:
a compressor (10), a rotatable about the axial direction for pressurizing an airflow (54);
an inlet duct (50) in airflow communication with the compressor (10) and positioned upstream of the compressor (10), the inlet duct (50) defining an inlet portion (66) of the air flowpath (54), the inlet portion (66) of the air flowpath (54) oriented generally along the radial direction; and
a variable inlet guide vane (52 and 62) extending at least partially through the inlet duct (50) for modifying the airflow (54) through the inlet duct (50) to the compressor (10),
wherein the variable inlet guide vane (52 and 62) defines a leading edge (52a and 62a) and a trailing edge (52b and 62b).
However, Mowill does not teach the variable inlet guide vane comprises a retractable member at the trailing edge that is configured to translate between a retracted position and an extended position for modifying the airflow through the inlet duct to the compressor.
Sun teaches (Figures 7 and 8) a vane (260) comprising a retractable member (320) at a trailing edge (704 – Figure 7) that is configured to translate between a retracted position (Figure 7) and an extended position (Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable inlet guide vane of Mowill by including a retractable member at the trailing edge of the variable inlet guide vane, in order to maintain a desired angle of incidence of air flowing across the variable inlet guide vane over a range of engine operating conditions, as taught by Sun (Col. 2, ll. 12-13), therefore providing means for modifying the airflow through the inlet duct to the compressor.
Regarding claim 2, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the inlet duct (50) comprises a radial section (see annotated Figure 1 on next page) oriented generally along the radial direction (perpendicular to axis 18), the variable inlet guide vane (62) extending at least partially through the radial section of the inlet duct (50).

    PNG
    media_image1.png
    595
    805
    media_image1.png
    Greyscale

Mowill 4428714, Figure 1 with Examiner’s Annotations

Regarding claim 3, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the inlet duct (50) comprises:
a radial section (see annotated Figure 1 above) oriented generally along the radial direction;
a transition section (see annotated Figure 1 above) positioned downstream of the radial section and configured to direct airflow (54) from generally along the radial direction to generally along the axial direction (axis 18); and
wherein the variable inlet guide vane (52) extends at least partially through the transition section of the inlet duct (50).
Regarding claim 4, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the variable inlet guide vane (62) defines a vane length along a lengthwise direction (see annotated Figure 1 below), the lengthwise direction extending substantially parallel with the axial direction (axis 18), wherein the variable inlet guide vane (62) extends along the lengthwise direction at least partially through the inlet duct (50).

    PNG
    media_image2.png
    595
    805
    media_image2.png
    Greyscale

Mowill 4428714 Figure 1 with Examiner’s Annotations

Regarding claim 5, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the variable inlet guide vane (52) defines a vane length (see annotated Figure 1 below) along a lengthwise direction, the lengthwise direction defines an angle with the radial direction less than about forty-five degrees (see annotated Figure 1 below), wherein the variable inlet guide vane (52) extends along the lengthwise direction at least partially through the inlet duct (50). As seen in the annotated Figure 1 below, the angle between the vane length (solid line) and the radial direction (dotted line) is less than forty-five degrees.

    PNG
    media_image3.png
    536
    793
    media_image3.png
    Greyscale

Mowill 4428714 Figure 1 with Examiner’s Annotations

Regarding claim 10, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1), the variable inlet guide vane (52) defines a pivot axis (58), and wherein the variable inlet guide vane (52) is configured to rotate about the pivot axis (58) for modifying the airflow (54) through the inlet duct (50) to the compressor (10) – (Col. 4, ll. 48-50: “rotational movement of vanes 52 about the respective vane longitudinal axis 58”).
Regarding claim 11, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the inlet duct (50) is annularly (Col. 3, l. 25: “Hub 14 is rotatable about axis 18”) disposed about a central axis (18), the central axis (18) disposed along the axial direction, the inlet duct (50) comprising:
a forward wall (50a) and a rear wall (50b) forming the inlet duct (50) and extending along the inlet (66) portion of the air flowpath (54);
a parallel section (see annotated Figure 1 on page 6) positioned along the inlet duct (50) and defined where the forward wall (50a) and the rear wall (50b) extend substantially parallel to one another (as shown by Figure 1, these walls extend substantially without intersecting); and
wherein the variable inlet guide vane (62) extends at least partially through the parallel section of the inlet duct (50).
Regarding claim 12, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) a chord length (Col. 5, ll. 66-67, “chord length of vanes 62”) is defined between the leading edge (62a) and the trailing edge (62b), and
wherein the forward wall (50a) and rear wall (50b) of the parallel section (see annotated Figure 1 on page 6) extend substantially parallel to one another substantially along the chord length of the variable inlet guide vane (62).
Regarding claim 13, Mowill teaches (Figure 1) a turbine engine (Col. 3, ll. 6-7: “single shaft gas turbine engine”) defining an air flowpath (54), an axial direction (axis 18), and a radial direction, the turbine engine comprising:
a compressor (10) rotatable about the axial direction for pressurizing an airflow (54);
an inlet duct (50) in airflow communication with the compressor (10) and positioned upstream of the compressor (10), the inlet duct (50) defining an inlet portion (66) of the air flowpath (54), the inlet duct (50) comprising:
a radial section (see annotated Figure 1 on page 5) oriented generally along the radial direction;
a transition section (see annotated Figure 1 on page 5) extending between the radial section and the compressor (10) and configured to direct the airflow (54) from generally along the radial direction to generally along the axial direction; and
a variable inlet guide vane (52 and 62) configured to modify the airflow (54) to the compressor (10), the variable inlet guide vane (52 and 62) defining a lengthwise direction (see annotated Figure 1 on page 6) extending generally parallel to the axial direction, and wherein the variable inlet guide vane (52 and 62) extends in the lengthwise direction at least partially in at least one of the radial section and the transition section of the inlet duct (50),
wherein the variable inlet guide vane (52 and 62) has a leading edge (52a and 62a) and a trailing edge (52b and 62b).
However, Mowill does not teach the variable inlet guide vane comprises a retractable member at the trailing edge that is configured to translate between a retracted position and an extended position for modifying the airflow through the inlet duct to the compressor.
Sun teaches (Figures 7 and 8) a vane (260) comprising a retractable member (320) at a trailing edge (704 – Figure 7) that is configured to translate between a retracted position (Figure 7) and an extended position (Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable inlet guide vane of Mowill by including a retractable member at the trailing edge of the variable inlet guide vane, in order to maintain a desired angle of incidence of air flowing across the variable inlet guide vane over a range of engine operating conditions, as taught by Sun (Col. 2, ll. 12-13), therefore providing means for modifying the airflow through the inlet duct to the compressor.
Regarding claim 15, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 13, and Mowill further teaches (Figure 1) the lengthwise direction defines an angle with the radial direction less than about forty-five degrees (see annotated Figure 1 on page 7), wherein the variable inlet guide vane (52) extends along the lengthwise direction at least partially through the inlet duct (50). As seen in the annotated Figure 1 on page 7, the angle between the lengthwise direction (solid line) and the radial direction (dotted line) is less than forty-five degrees.
Regarding claim 16, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 13, and Mowill further teaches (Figure 1) the inlet duct (50) is annularly (Col. 3, l. 25: “Hub 14 is rotatable about axis 18”) disposed about a central axis (18), the central axis (18) disposed along the axial direction, the inlet duct (50) comprising:
a forward wall (50a) and a rear wall (50b) forming the inlet duct (50) and extending along the inlet (66) portion of the air flowpath (54);
a parallel section (see annotated Figure 1 on page 6) positioned along the inlet duct (50) and defined where the forward wall (50a) and the rear wall (50b) extend substantially parallel to one another (as shown by Figure 1, these walls extend substantially without intersecting); and
wherein the variable inlet guide vane (62) extends at least partially through the parallel section of the inlet duct (50).
Regarding claim 17, Mowill teaches (Figure 1) a turbine engine (Col. 3, ll. 6-7: “single shaft gas turbine engine”) defining an air flowpath (54), an axial direction (axis 18), and a radial direction, the turbine engine comprising:
a compressor (10) rotatable about the axial direction for pressurizing an airflow (54);
a combustor (32) positioned downstream of the compressor (10) along the air flowpath (54);
a turbine (34) positioned downstream of the combustor (32) along the air flowpath (54);
an exhaust section (Col. 3, ll. 57-58: “exhaust gases channeled from exit 42 of turbine 34 by ducting 44”) positioned downstream of the turbine (34) along the air flowpath (54);
an inlet duct (50) in airflow communication with the compressor (10) and positioned upstream of the compressor (10), the inlet duct (50) defining an inlet portion (66) of the air flowpath (54) and having a forward wall (50a) and a rear wall (50b) extending along the inlet portion (66), the inlet portion (66) of the air flowpath (54) oriented generally along the radial direction; and
a variable inlet guide vane assembly having a plurality of vanes (52 and 62) disposed circumferentially about a central axis (18), the central axis (18) being disposed along the axial direction, each vane (52 and 62) extending generally along the axial direction from the forward wall (50a) to the rear wall (50b) of the inlet duct (50),
wherein each vane of the variable inlet guide vane assembly (52 and 62) has a leading edge (52a and 62a) and a trailing edge (52b and 62b).
However, Mowill does not teach each vane of the variable inlet guide vane assembly comprises a retractable member at the trailing edge that is configured to translate between a retracted position and an extended position for modifying the airflow through the inlet duct to the compressor.
Sun teaches (Figures 7 and 8) a vane (260) comprising a retractable member (320) at a trailing edge (704 – Figure 7) that is configured to translate between a retracted position (Figure 7) and an extended position (Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each vane of the variable inlet guide vane assembly of Mowill by including a retractable member at the trailing edge of the variable inlet guide vane, in order to maintain a desired angle of incidence of air flowing across the variable inlet guide vane over a range of engine operating conditions, as taught by Sun (Col. 2, ll. 12-13), therefore providing means for modifying the airflow through the inlet duct to the compressor.
Regarding claim 18, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 17, and Mowill further teaches (Figure 1) each vane (62) extends substantially parallel (shown by the length of vane 62) with the axial direction (axis 18) from the forward wall (50a) to the rear wall (50b) of the inlet duct (50).
Regarding claim 19, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 17, and Mowill further teaches (Figure 1) each vane (52) extends from the forward wall (50a) to the rear wall (50b) of the inlet duct (50) within at least about forty-five degrees (see annotated Figure 1 on page 7) of the radial direction. As seen in the annotated Figure 1 on page 7, the angle between the vane (solid line) and the radial direction (dotted line) is less than forty-five degrees.
Regarding claim 20, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 17, and Mowill further teaches (Figure 1) the inlet duct (50) comprises: a parallel section (see annotated Figure 1 on page 6) defined where the forward wall (50a) and the rear wall (50b) extend substantially parallel to one another (as shown by Figure 1, these walls extend substantially without intersecting), each vane (62) extending within the parallel section from the forward wall (50a) to the rear wall (50b) of the inlet duct (50).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mowill (US 4,428,714), in view of Sun (US 8,919,119 B2), and in further view of Nichols (US 2013/0287542 A1).
Regarding claim 6, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the turbine engine (10) further comprises a plurality (as shown in Figure 1, there are two) of variable inlet guide vanes (52 and 62).
However, Mowill, in view of Sun, does not teach an actuator, the plurality of variable inlet guide vanes configured to be actuated by the actuator; and wherein the actuator is positioned aft of the inlet duct.
Nichols teaches (Figure 2) a similar inlet duct (32) for a compressor (14) comprising inlet guide vanes (42). Note that in p. [0019], ll. 6-9, Nichols teaches “Each vane 42 is pivotable through any appropriate type of mechanism (not shown), for example a gear arrangement, a lever assembly, a pneumatic or hydraulic system, etc., engaged to one of the vane ends 44, 46.” While the actuator is not shown in Nichols, the teaching of the actuator positioned on vane end (44), which is aft of inlet duct (32), is mentioned in Nichols.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mowill, in view of Sun, by including an actuator positioned aft of the inlet duct for configuring the plurality of variable inlet guide vanes, in order to provide a mechanism to pivot each vane, as taught by Nichols (p. [0019], ll. 6-9).
Regarding claim 7, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the turbine engine (10) further comprises a plurality (as shown in Figure 1, there are two) of variable inlet guide vanes (52 and 62).
However, Mowill, in view of Sun, does not teach an actuator, the plurality of variable inlet guide vanes configured to be actuated by the actuator; and wherein the actuator is positioned forward of the inlet duct.
Nichols teaches (Figure 2) a similar inlet duct (32) for a compressor (14) comprising inlet guide vanes (42). Note that in p. [0019], ll. 6-9, Nichols teaches “Each vane 42 is pivotable through any appropriate type of mechanism (not shown), for example a gear arrangement, a lever assembly, a pneumatic or hydraulic system, etc., engaged to one of the vane ends 44, 46.” While the actuator is not shown in Nichols, the teaching of the actuator positioned on vane end (46), which is forward of inlet duct (32), is mentioned in Nichols.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mowill, in view of Sun, by including an actuator positioned forward of the inlet duct for configuring the plurality of variable inlet guide vanes, in order to provide a mechanism to pivot each vane, as taught by Nichols (p. [0019], ll. 6-9).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mowill (US 4,428,714), in view of Sun (US 8,919,119 B2), and in further view of Suciu (US 8,276,362 B2).
Regarding claim 8, Mowill, in view of Sun, teaches the invention as claimed and as discussed above for claim 1, except for the variable inlet guide vane comprising an adjustable flap at the trailing edge for modifying the airflow through the inlet duct to the compressor.
Suciu teaches (Figure 2) a variable inlet guide vane (18) comprising an adjustable flap (18a) at the trailing edge (Col. 5, ll. 51-52: “a pivotable flap adjacent the trailing edge of the van portion”) for modifying the airflow to the compressor (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable inlet guide vane of Mowill, in view of Sun, by including an adjustable flap at the trailing edge of the variable inlet guide vane, in order to control the air flow to the compressor. Although Suciu teaches this expedient as applicable to bypass flows (Col. 4, ll. 57-58), it would have been equally obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply the pivotable flap at the inlet to the compressor in order to perform the same function of modifying the airflow and impingement angle into the compressor.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Sun does not teach a variable inlet guide vane extending at least partially through the inlet duct as claimed”, Sun is applied as a modifying reference for its teaching of the retractable member in a vane. Sun is not required to teach that this vane extends at least partially through the inlet duct because the primary reference, Mowill, already teaches this limitation.
Regarding Applicant’s argument that “the turbine nozzle 201 is not analogous to the inlet duct as claimed, so the combination of Mowill and Sun fails to teach the features of claim 1 for at least this reason as well”, it is clear that both Mowill and Sun are directed to solving the same type of problem, and in the same art of gas turbine, i.e., improving airflow within an engine component via a vane apparatus. Those skilled in the art would have expected to consider any engine component that comprises vanes in seeking a solution of improving airflow, see for example MPEP 2143 (I) (A) “Combining prior art elements according to known methods to yield predictable results” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Applicant’s argument that “one of ordinary skill in the art would have no motivation to apply the teachings of Sun to Mowill at least because it does not address controlling air along such a flowpath (radial vs circumferential)”, vanes are used for their stated and intended use, which is to guide an airflow in a certain direction, while preventing flow separation. Despite the vanes in Mowill and Sun being oriented differently, the function of the vanes do not differ between the two. The vanes in Mowill and Sun are both intended to direct airflow in a certain direction. The fact that Mowill’s vanes are oriented radially while Sun’s vanes are oriented circumferentially does not preclude one of ordinary skill in the art from applying the teachings of one to the other. Sun teaches a vane comprising a retractable member, which allows the length of the vane to be varied, which then allows the flow of gas through the vanes to be varied, which consequently controls the speed of the engine component (in the case of Sun, it is the turbine). These teachings can obviously be applied to Mowill’s inlet duct, in order to control the airflow within the inlet duct that the compressor receives, thereby varying the speed at which the compressor rotates.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see also attached form PTO-892 “Notice of References Cited”.
1.	Hockert (US 3,563,669) teaches (Figure 4) a variable inlet guide vane (10) comprises a retractable member (44) at the trailing edge (col. 2, l. 66: “trailing edge portions 44”) that is configured to translate between a retracted position (position “A” in Figure 4) and an extended position (position “C” in Figure 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741    

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741